DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Status of Claims
	The amendment filed on 03/10/2022 has been entered. Claim(s) 2-5. 7, and 9 are canceled. Claim(s) 1, 6, 8, and 10-20 remain pending and have been examined below. The amendments to the claims have overcome the objection and rejections under 35 U.S.C. 112(b) and are hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
Regarding claim 14 (Original), the term “smoothly” is interpreted per the Applicant’s specification to mean that the air path structure has no abrupt changes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sun et al (US Patent No. 9,283,670), hereinafter referred to as Sun.
	Regarding claim 1 (Currently Amended), Sun discloses an autonomous cleaning device (fig 1, 1), comprising: 
	a device body (fig 3, 10); and 
	a drive module (fig 2, 61 and 62), a cleaning module (fig 2, 70) and a sensing module (fig 5, 20), wherein the cleaning module and the sensing module are detachably assembled to the device body, respectively (fig 2, 61, 62, and 20 are all assembled and are therefore reversable and are capable of being detached as well), 
	wherein the device body (10) comprises: 
		a chassis (11); 
		an upper housing fixed to the chassis (31), the drive module being provided to the chassis (fig 3, 61 and 62 are on 11), and the sensing module being assembled in an accommodating chamber in the upper housing (fig 3, 20 is assembled in 34), in which the accommodating chamber is matched in shape with the sensing module (fig 3, 24 is matched to 20); 
		a protection cover (fig 4, 24) assembled above the accommodating chamber to enclose the sensing module (fig 3, 24 is above 34), and comprising at least one opening (fig 3, 34 comprises 21a and 22a); and 
		an upper cover assembled to the upper housing (fig 3, 12), and having a hole therein (fig 3, 12a), the sensing module together with the protection cover partially protruding out of the upper cover through the hole (fig 6B, 20 extends through the cover 12), 
	wherein the sensing module is fixed to the upper housing through a plurality of first connecting pieces (fig 5, 24 has screws and screw bosses to attach to 31 through intermediate elements, further the Applicant has not asserted that it is directly fixed), and the protection cover is fixed to the upper housing through a plurality of second connecting pieces (12 is connected to 31 through intermediate elements and further the Applicant has not asserted that it is directly fixed).
	Regarding claim 6 (Currently Amended), Sun further discloses the autonomous cleaning device according to claim 1 wherein the circumferential side of the protection cover comprises at least one column to define the at least one opening (see annotated fig 4, item A of 24 has at least one column defining the opening 22a), and a width of the at least one column is reduced to meet a strength requirement and a laser beam emission and reception requirement (see annotated fig 4, item A has a width that keeps 24 above the electronic sensor of 20 and has an opening for L2).
	Regarding claim 8 (Original), Sun further discloses the autonomous cleaning device according to claim 1, wherein a waterproof and dustproof hole is provided in a periphery of the sensing module (see annotated fig 3, item B), and the upper housing is provided with a through hole corresponding to the waterproof and dustproof hole (fig 3, 31 has an opening where item B is located).
	Regarding claim 10 (Original), Sun further discloses the autonomous cleaning device according to claim 1, wherein the device body further comprises a control unit (col 3, line 2, 90) located below the sensing module (fig 6B, 20 is above the body, where 90 resides and thus 20 is above 90), and the sensing module comprises a connector provided at a lower surface of the sensing module and electrically connected with the control unit (fig 5, 21 and 22 are sensors located on the base 23 which is the interface to the lifter mechanism and thus the electrical and physical interface to 90).
	Regarding claim 11 (Original), Sun further discloses the autonomous cleaning device according to claim 1, wherein the device body comprises: a forward portion (col 3, line 25, 10 may move forward and backward and thus has a forward portion in which ever direction 10 is moving); and a rearward portion (col 3, line 25, 10 may move forward and backward and thus has a rearward portion in which ever direction 10 is moving), the sensing module being located at the rearward portion (20 is located on the periphery of the robotic cleaner, such that whenever 10 moves in the peripheral direction opposite 20, then 20 is in the rearward portion, thus meeting the limitation).
	Regarding claim 12 (Original), Sun further discloses the autonomous cleaning device according to claim 1, wherein the drive module comprises: a drive wheel module comprising a left drive wheel unit and a right drive wheel unit (fig 2, 61a and 62a), the left drive wheel unit and the right drive wheel unit being opposed to each other along a transverse axis defined by the device body (fig 2, 61a and 62a are opposed to each other on peripheral edges of 10).
	Regarding claim 13 (Original), Sun further discloses the autonomous cleaning device according to claim 12, wherein the drive module further comprises at least one driven wheel configured to assist in supporting and moving the device body (fig 2, 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US Patent No. 9,283,670) as applied to claim 1 above, in view of Dyson et al (US Patent No. 9,572,467), hereinafter referred to as Sun and Dyson, respectively.
	Regarding claim 14 (Original), Sun discloses the autonomous cleaning device according to claim 1, wherein the cleaning module comprises: a main brush assembly (fig 2, 71), a dust box assembly (col 3, lines 14-15) and a power unit (col 3, lines 8-15, 72); and a primary air channel provided between the main brush assembly and the dust box assembly (col 3, lines 8-15, a primary air channel exists between the inlet 71 and the dust container).	
	Sun does not explicitly disclose a main brush assembly, a dust box assembly and a power unit arranged sequentially along an advancing direction of the autonomous cleaning device; and a secondary air channel provided between the dust box assembly and the power unit, wherein the windward side of an inner wall of the secondary air channel has an arc shape, and the secondary air channel cooperates with the power unit.
	Dyson teaches a cleaning module comprising: a main brush assembly (fig 2, 24), a dust box assembly (fig 1, 10) and a power unit (fig 11, 132) arranged sequentially along an advancing direction of the autonomous cleaning device (the arrangement from front to rear, battery, 132, cleaner head, 24, dust box, 10); a primary air channel provided between the main brush assembly and the dust box assembly (fig 14, 34); and a secondary air channel provided between the dust box assembly and the power unit (fig 14, 104), wherein the windward side of an inner wall of the secondary air channel has an arc shape, and the secondary air channel cooperates with the power unit (fig 14, 104 cooperates with 58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun with the teachings of Dyson to incorporate the sequence of the main brush assembly, dust box assembly, and power unit and a secondary air channel because the configuration allows for contaminates to be lodged in a filter elements and for larger containments to be collected in the container, which configuration allows for a more compact, but less efficient, cyclone unit to be used, thus reducing the size and complexity of the unit (Dyson, column 2, lines 16-25, summarized).
	The recitations of claim 14, shown below, are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
A)	The recitations “such that an object to be cleaned by the main brush assembly is conveyed by the wind generated by the power unit to the dust box assembly", in the instant case, Sun, fig 2, 70 and Dyson, figure 14, item 34 are respective air ducts and are therefore capable of meeting this limitation.
B)	The recitations “such that the wind output from the dust box assembly is guided smoothly to an air intake of the power unit in a predetermined direction", in the instant case, Dyson, figure 14, item 104 showing smooth output curve, is a duct and is therefore capable of meeting this limitation.
	Regarding claim 19 (Original), Sun as modified further discloses the elements of the claimed invention as stated above in claim 14, but does not explicitly disclose wherein the dust box assembly comprises: a dust box comprising at least two side openings, one side opening being an air inlet of the dust box and the other side opening being an air outlet of the dust box; a filter screen mounted at the air outlet of the dust box for covering the air outlet of the dust box.
	Dyson further teaches a cleaning module comprising: a main brush assembly (Dyson, figure 2, item 24), and a dust box assembly (Dyson, figure 1, item 10) wherein the dust box assembly comprises: a dust box comprising at least two side openings (Dyson, figure 6b, item 52 and figure 5, item 98), one side opening being an air inlet of the dust box (Dyson, figure 6b, item 52) and the other side opening being an air outlet of the dust box (Dyson, figure 5, item 98); a filter screen mounted at the air outlet of the dust box for covering the air outlet of the dust box (Dyson, figure 8, item 110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sun with the teachings of Dyson to incorporate a dust box with two side openings and a filter screen at the air outlet because the configuration allows for contaminates to be lodged in a filter elements and for larger containments to be collected in the container, which configuration allows for a more compact, but less efficient, cyclone unit to be used, thus reducing the size and complexity of the unit (Dyson, column 2, lines 16-25, summarized).
	Regarding claim 20 (Original), Sun as modified further discloses the autonomous cleaning device according to claim 19, wherein the sensing module is disposed adjacent to the dust box (Sun, 20 is to the side of 70).
	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US Patent No. 9,283,670) in view of Dyson et al (US Patent No. 9,572,467) as applied to claim 14, above, and in further view of Conrad (US PGPUB No. 2014/0237757), hereinafter referred to as Sun, Dyson and Conrad, respectively.
	Regarding claim 15 (Original), Sun as modified discloses the autonomous cleaning device according to claim 14, wherein the primary air channel comprises: a sectional area corresponding to any position on the primary air channel (Dyson, figure 3, sectional area of 34, 38, and 42 on communication with fig 4, 52).
	Sun as modified may not explicitly disclose the sectional area being in a negative relationship with a distance between the any position and the main brush assembly.
	Conrad teaches in figure 6, a negative pressure device (900) with a primary air channel (934) with a sectional area corresponding to any position on the primary air channel (934), the sectional area being in a negative relationship with a distance between the any position and the main brush assembly (922 showing a narrowing of the main inlet channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sun with the teachings of Conrad to incorporate a sectional area of the primary channel being in a negative relationship with a distance between the any position and the main brush assembly because it causes the air to tend to swirl and circulate within the cyclone chamber (Conrad, page, paragraph [0089], summarized).
	Regarding claim 16 (Original), Sun as modified further discloses the autonomous cleaning device according to claim 15, wherein the secondary air channel comprises: an air outlet connected to the air intake of the power unit (Dyson, figs, 7, 8, 9b and 14, 114 being connected to 58), the power unit being an axial-flow fan and the air intake of the power unit being oriented in a same direction as a rotating shaft of the axial-flow fan (Dyson, col 5, lines 63-67 and figs, 7 and 14, 58).
	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US Patent No. 9,283,670) in view of Dyson et al (US Patent No. 9,572,467) as applied to claim 14 above, and in further view of Eriksson (US PGPUB No. 2014/0366300), hereinafter referred to as Sun, Dyson and Eriksson, respectively.
	Regarding claim 17 (Original), Sun as modified discloses the autonomous cleaning device according to claim 14, wherein the main brush assembly comprises: a main brush chamber (Sun, fig 2, 71); and a main brush (Sun fig 2, 72) comprising: a rotating shaft (Sun, fig 2, 72 has a shaft); and a hair brush member provided on the rotating shaft (Sun, fig 2, 72 has a hair brush member shown).
	Sun as modified may not explicitly disclose a rubber brush member provided on the rotating shaft; a hair brush member provided on the rotating shaft, and wherein the rubber brush member has a first deviation angle along a circumferential direction of the rotating shaft in a cylindrical surface of the main brush; wherein the hair brush member has a second deviation angle along the circumferential direction of the rotating shaft in the cylindrical surface of the main brush.
	Eriksson teaches a main brush (fig 7, 10) comprising: a rotating shaft (fig 4, 5); a rubber brush member provided on the rotating shaft (fig 4, 7), wherein the rubber brush member has a first deviation angle along a circumferential direction of the rotating shaft in a cylindrical surface of the main brush (fig 7, 6 and 7); a hair brush member provided on the rotating shaft (fig 4, 16), wherein the hair brush member has a second deviation angle along the circumferential direction of the rotating shaft in the cylindrical surface of the main brush (fig, 6, 16, showing the bristles in a deviation angle arrangement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sun with the teachings of Eriksson to include the rubber member and deviation angles because the deviation angles aid in cleaning the brush by allowing a cleaning member to contact the full surface of the brush (Eriksson, page 3, paragraph [0033], summarized).
	The recitations of claim 17, shown below, are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
A)	The recitations “to make a wind-gathering strength of the rubber brush member reach a preset strength", in the instant case, Eriksson, figure 7, items 6 and 7 are brush surfaces capable of meeting the limitation.
B)	The recitations “such that when hair tufts of the hair brush member are arranged sequentially along the axial direction of the rotating shaft, a circumferential angle of coverage over the main brush in the cylindrical surface of the main brush reaches a preset angle", in the instant case, Eriksson, figure 6, item 16 being bristles that are capable of meeting the limitation.
	Regarding claim 18 (Original), Sun as modified further discloses the autonomous cleaning device according to claim 17, wherein the rubber brush member is curved at a middle position thereof along the advancing direction (Eriksson, fig 4, 7), and the middle position of the rubber brush member reaches the primary air channel later than other positions thereof when the autonomous cleaning device advances (Eriksson, fig 7, showing rotation angle of shaft 5, where the center of item 7 will hit the primary channel latest).
	The recitations “such that the wind generated by the power unit collects the object to be cleaned in the middle position of the rubber brush member" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Eriksson, figure 7, item 10 being a brush roller is capable of meeting this limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US Patent No. 9,918,603) teaches a sensor module on a robotic cleaner. Kim (US Patent No. 5,440,216) teaches a robotic cleaning device having a sensor on top of the robot for navigation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723